 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDElectrical Rebuilders Sales, Inc., d/b/a Vernon AutoParts Exchange, d/b/a Vapex,andDistrict 65,International Union, United Automobile, Aero-space andAgriculturalImplementWorkers ofAmerica, AFL-CIO, Petitioner. Case 21-RC-1686015December 1987DECISION AND CERTIFICATION OFREPRESENTATIVEBy MEMEBERS BABSON, STEPHENS, ANDCRACRAFTThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 26 October 1981 and the Regional Di-rector's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows49 for and 18 against the Petitioner, with 4 chal-lenged ballots, an insufficient number to affect theresults.The Board has reviewed the record in light ofthe exceptions and brief,' has adopted the RegionaliWe reject as without merit the Employer's contention that the affida-vits and statements taken during the Regional Director's investigation ofitsobjections should be forwarded to the BoardFrontierHotel,265NLRB 343 (1982)As explained inFrontier,we may properly decline to engage in denovo review of underlying documents and rely on the factual representa-tions in the Regional Director's report so long as the objecting party'sexceptions do not, by proffer of specific evidence, demonstrate the exist-ence of material factual issues Id at 344 In the present case, with regardto the supervisory status issue, although the Employer disputes the con-clusion that Valle's direction of work did not involve the exercise of in-dependent judgment, it does not proffer evidence in conflict with the re-ported statement by Supervisor Manuel Flores that Valle was expectedsimply to follow the orders of his superiors and that Flores, and notValle,was the true decisionmaker in various supervisory tasks, such asemployee discharge and discipline, in which Valle appeared to have someinvolvement Similarly, the Employer proffers no evidence in conflictwith the Regional Director's statements of fact concerning Valle's actionsin connection with the campaign and the election There being no materi-al issue of fact raised by the Employer's exceptions, it is appropriate forus to review the issues simply on the basis of the Regional Director'sreportDirector'sfindingsand recommendations 2 andfinds that a certification of representative should beissued.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for District 65, InternationalUnion, United Automobile, Aerospace and Agri-cultural ImplementWorkers of America, AFL-CIO, and that it is the exclusive collective-bargain-Ing representative of the employees in the follow-ing appropriate unit:All production, maintenance, shipping, receiv-ing and warehouse employees; excluding alloffice clerical employees, professional employ-ees, supervisors and guards as defined in theAct2In adopting the Regional Director's finding that employee DavidValle was not a union agent, we emphasize that the present case is factu-ally distinguishable fromBio-Medical of Puerto Rico, Inc,269 NLRB 827(1984), andBristol Textile Co,277 NLRB 1637 (1986) InBio-MedicaltheBoard found that the evidence, when considered in tote, demonstratedthat two employees were union agents within the meaning of Sec 2(12)of the Act We note, inter alia, that inBio-Medical,unlike here, the em-ployees found to be agents traveled with union officials to a plant in thevoting unit other than the one where they worked and introduced them-selves, in the presence of those officials, to the employees at the plant asthe union's representatives InBristol Textile,the Board found an employ-ee to be an agent of the union because he was, effectively, the union'spresence in the plant The evidence showed that the employee was theunion's only link to the unit employees, that he made weekly reports tothe union about the campaign, that 'he relayed employees' questions tothe union, and that the union's representative identified the alleged agentas "my contact" and testified that he was "the only one I really talkedto" Although it is evident in this case that Valle was a vocal and activeunion supporter during the election campaign, we conclude that the total-ity of Valle's conduct here on behalf of the Union is not as substantial indegree or kind as that of the employees found to be agents inBio-MedicalandBristolTextileThus, we agree with the Regional Director that thefacts of this case are insufficient to support a conclusion that Valle wasan agent of the Union See generallyNLRB v Halperin DistributingCorp.826 F 2d 287 (4th Cir 1987)Member Cracraft did not participate in the decision inBristolTextileAlthough she agrees with the finding herein that employee Valle was notPetitioner's agent and with the factors set out above which distinguishthe instant case from the situation inBristol Textile,she does not pass onwhether she would have found Pirollo to be an agent of the union inBristol Textile287 NLRB No. 21